By the court:
Slideli,, J.
The transcript in this cause reeks with evidence of gross simulations, in fraud of creditors, on the part of the plaintiff, the warrantor, and one of the plaintiff’s witnesses. Moreover, portions of the testimony have on their face a marked character of improbability; and the general aspect of the cause, upon a careful consideration, impresses us so strongly against the pretensions of R. H. Christian, that we are unwilling to affirm the judgment in his favor. We think there is strong reason to question whether he ever had any real or fail-interest in the property in controversy. Where there is fraud, the minors stands on no better footing than one of full age. ' -
The plaintiff acquiesced in the judgment by not appealing, and by asking no amendment here.
It is therefore decreed, that the judgment, so far as it rejects the claim of the plaintiff, J. H. Christian, be affirmed, and that the said plaintiff pay the costs of the principal action in the court below, and one-half of the costs of this appeal. It is further decreed, that upon the claim of said Reuben H. Christian, there be judgment in favor of the defendant, George W. LooJc, and that the said Reuben H. Christian pay one-half of the costs of the appeal, and the costs occasioned by the prosecution of his claim in the court below.